OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the case remitted to Supreme Court for entry of summary judgment in favor of defendant declaring the rights of the parties in accordance with this memorandum and otherwise dismissing the complaint and for further proceedings on defendant’s counterclaim.
Plaintiff insured asserts that defendant insurer was obligated to pay the increased disability benefits imposed on the insured for pregnancy-related disability of its employees in consequence of our decision in Brooklyn Union Gas Co. v New York State Human Rights Appeal Bd. (41 NY2d 84). This claim is based on a provision of the policy of insurance issued by defendant which provides in pertinent part that the insurer is obligated "To pay the disability, benefits which any Insured Employee * * * is entitled to receive under Section 204 of Article 9 of the Workmen’s Compensation Law of the *965State of New York or any laws amendatory thereof or supplementary thereto which are or may become effective during the Policy period”. The obligation of the insurer under this provision did not extend to the payment of benefits mandated by the Human Rights Law in excess of those required under the Disability Benefits Law.
The obligation of private employers declared in Brooklyn Union Gas (p 88) was neither amendatory of nor supplementary to the Disability Benefits Law; it was independent of that law. This court was at pains to reject any theory of implied repeal or amendment of the Disability Benefits Law and to recognize "that the HRL expresses a different command.” The concept of "skew lines” was employed to classify the two laws as passing each other without intersection, setting "two concurrent independent minimum standards”, thus laws imposing wholly distinct and different obligations on employers.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and case remitted to Supreme Court, New York County, for entry of judgment in favor of defendant in accordance with the memorandum herein.